    Case: 7:19-cv-00053-GFVT Doc #: 17 Filed: 05/08/20 Page: 1 of 5 - Page ID#: 73




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

    SONTAY T. SMOTHERMAN,                         )
                                                  )        Case No. 7:19-cv-00053-GFVT
          Petitioner,                             )
                                                  )
    v.                                            )        MEMORANDUM OPINION
                                                  )                &
    H. JOYNER, Warden,                            )              ORDER
                                                  )
          Respondent.                             )
                                       *** *** *** ***

         Sontay Smotherman is a federal inmate confined at the Federal Correctional Institution—

Cumberland in Cumberland, Maryland.1 Last summer, Smotherman filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241, requesting immediate placement in the Federal

Bureau of Prison’s intensive Residential Drug Abuse Program. Smotherman also filed an

interlocutory appeal of the Court’s decision to deny his motion to proceed in forma pauperis

without prejudice. That interlocutory appeal has now been dismissed for lack of appellate

jurisdiction. Accordingly, the Court will once again address Smotherman’s fee motion and

perform a preliminary evaluation of his § 2241 petition. For the reasons that follow,

Smotherman’s motion to proceed in forma pauperis will be renewed and GRANTED, but his

§ 2241 petition will be DENIED.

                                                  I

         Last summer, Smotherman filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. [R. 1.] In his petition, Smotherman takes issue with the Federal Bureau of


1
  See BOP Online Inmate Locator, https://www.bop.gov/inmateloc/ (last accessed May 7, 2020). At the
time Smotherman filed his 28 U.S.C. § 2241 petition, he was an inmate at the United States
Penitentiary—Big Sandy in Inez, Kentucky. [R. 1.]
 Case: 7:19-cv-00053-GFVT Doc #: 17 Filed: 05/08/20 Page: 2 of 5 - Page ID#: 74




Prisons’s (“BOP’s”) decision not to transfer him to the Residential Drug Abuse Program

(“RDAP”). [R. 1-1.] The petition indicates that Smotherman wishes to begin RDAP treatment

immediately in order to reap the full benefits of the program—i.e., early release.

       Along with his petition, Smotherman filed a motion for leave to proceed in forma

pauperis. [R. 3.] Because the Court believed Smotherman failed to include the appropriate

financial documentation [see R. 4], the Court denied Smotherman’s fee motion without prejudice

and directed Smotherman to provide additional information. [R. 6.] Rather than comply with

that order, however, Smotherman appealed the denial of his fee motion. [R. 11.] That appeal,

which began pending in September 2019, has now been resolved.

       On May 6, 2020, the United States Court of Appeals for the Sixth Circuit dismissed

Smotherman’s interlocutory appeal for lack of jurisdiction. Nevertheless, the Sixth Circuit noted

its belief that Smotherman had already provided the financial information necessary for the

Court to properly evaluate his motion to proceed in forma pauperis. [R. 16.] Consistent with the

Sixth Circuit’s Order, the Court will reevaluate Smotherman’s fee motion based solely on the

record before it.

       Based on the financial information previously submitted by Smotherman, the Court will

renew and simultaneously grant his motion to proceed in forma pauperis. [See R. 3; R. 4.] The

$5.00 filing fee ordinarily due in this matter will thus be waived, and Smotherman’s petition is

now before the Court for a preliminary screening. See 28 U.S.C. § 2243; Alexander v. Northern

Bureau of Prisons, 419 F. Ap’x 544, 545 (6th Cir. 2011).

       Upon the Court’s initial screening, a § 2241 petition will be denied “if it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief.” Rule 4 of

the Rules Governing § 2254 Cases in the United States District Courts (applicable to § 2241



                                                  2
 Case: 7:19-cv-00053-GFVT Doc #: 17 Filed: 05/08/20 Page: 3 of 5 - Page ID#: 75




petitions pursuant to Rule 1(b)). The Court evaluates Smotherman’s petition under a more

lenient standard because he is proceeding without an attorney, and, at this stage of the

proceedings, the Court accepts his factual allegations as true and construes all legal claims in his

favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56 (2007).

                                                  II

       Despite the leniency afforded to pro se petitioners, the Court must deny Smotherman’s

request for habeas relief. Pursuant to 18 U.S.C. § 3621(e)(2)(B), the BOP may reduce the length

of incarceration for certain nonviolent offenders as an incentive for their completion of a

residential substance abuse treatment program, such as RDAP. However, an inmate’s ability to

participate in RDAP—and whether or not that participation ultimately results in a reduction to

the inmate’s sentence—are matters solely committed to the BOP’s discretion.

       18 U.S.C. § 3621(e) “does not implicate a constitutionally-protected liberty interest

because it does not mandate a sentence reduction.” Heard v. Quintana, 184 F. Supp. 3d 515, 519

(E.D. Ky. 2016). Accordingly, Smotherman “has no liberty interest in discretionary release from

prison prior to the expiration of his or her sentence. Nor does a prisoner have a liberty or

property interest in participating in a prison rehabilitation program.” Id. (internal citations

omitted); see also Sesi v. U.S. Bureau of Prisons, 238 F.3d 423, 2000 WL 1827950, at *2 (6th

Cir. 2000) (noting same); Standifer v. Ledezma, 653 F.3d 1276, 1280 (10th Cir. 2011) (same).

As a result, Smotherman is not entitled to a writ of habeas corpus.

       Put another way, even when an inmate successfully completes RDAP, the BOP still

enjoys the discretion to deny that inmate early release. See Lopez v. Davis, 531 U.S. 230, 241

(2001); Orr v. Hawk, 156 F.3d 651, 653-54 (6th Cir. 1998). Under the relevant regulation, an



                                                  3
 Case: 7:19-cv-00053-GFVT Doc #: 17 Filed: 05/08/20 Page: 4 of 5 - Page ID#: 76




inmate may, not must, receive incentives for satisfactory RDAP participation. See 28 C.F.R. §

550.54(a). Thus, even if the BOP did place Smotherman in RDAP right away, Smotherman

would still be guaranteed no incentives. The matter remains within the BOP’s discretion.

          Finally, to the extent Smotherman contends the BOP failed to abide by its own

regulations and Program Statements [see R. 1-1 at 2], he is still not entitled to habeas relief.

Prison regulations are “primarily designed to guide correctional officials in the administration of

a prison”, not to “confer rights on inmates.” Sandin v. Conner, 515 U.S. 472, 481-82 (1995). An

agency’s alleged failure to adhere to its own policies does not on its own state a due process

claim. See, e.g., Bonner v. Federal Bureau of Prisons, 196 F. App’x 447, 448 (8th Cir. 2006)

(“[A] violation of prison regulations in itself does not give rise to a constitutional violation.”).

Therefore, Smotherman’s reference to BOP Program Statements has no impact on the final

result.

                                                  III

          For the foregoing reasons, the Court hereby ORDERS as follows:

          1.     The Clerk of the Court SHALL UPDATE the docket sheet in this matter to

reflect Petitioner Sontay Smotherman’s current mailing address at FCI-Cumberland;

          2.     Petitioner Smotherman’s motion for leave to proceed in forma pauperis [R. 3] is

RENEWED and GRANTED;

          3.     The $5.00 filing fee due in this matter is WAIVED;

          4.     Smotherman’s petition for a writ of habeas corpus [R. 1] is DENIED;

          5.     This matter is DISMISSED and STRICKEN from the Court’s active docket; and

          6.     Judgment shall be entered contemporaneously herewith.




                                                   4
Case: 7:19-cv-00053-GFVT Doc #: 17 Filed: 05/08/20 Page: 5 of 5 - Page ID#: 77




    This the 8th day of May, 2020.




                                      5
